Citation Nr: 1456570	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  09-25 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from February 1980 to August 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2011, a hearing was held before the undersigned Veterans Law Judge (VLJ).  Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ explained the issue that is before the Board.  The representative and the VLJ asked questions to ascertain whether the Veteran had submitted evidence in support of his claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim on appeal.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

This case was previously before the Board in July 2014, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Following substantial compliance with the previous remand, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).



FINDING OF FACT

A chronic low back disability was not manifested in active service or within one year of service discharge; any current low back disability is not otherwise etiologically related to such service.


CONCLUSION OF LAW

A chronic low back disability was not incurred in or aggravated by active duty service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA provided the Veteran a number of notice letters throughout the course of the appeal that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim of service connection, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

All available service treatment records are associated with claims file.  To the extent service treatment records have not been obtained, efforts to obtain these records continued by the AOJ until it was determined that these records either do not exist or that further efforts to obtain them would prove futile.  All post-service treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran has been provided a number of VA examinations in conjunction with his claim, most recently in September 2014.  The Board finds the examinations of record, along with the addendum opinions obtained, to be adequate for the purposes of determining service connection, as they involved a physical examination of the Veteran and review of the claims file, including service treatment records and lay statements, and provides a sufficient rationale for all opinions expressed.  See generally Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Certain chronic disabilities, including forms of arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  Finally, service connection for chronic disabilities listed under 38 C.F.R. § 3.309(a) may be warranted based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)..

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Veteran asserts entitlement to service connection for a low back disability as directly due to his period of active service.  Specifically, he identified an injury sustained shortly before separation from service in which he slipped on black ice, landed on his back, and was treated in the emergency room with subsequent home rest.  

While the evidence reveals that the Veteran currently suffers from a low back disability, diagnosed as osteoarthritis with degenerative disc disease, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident or disorder incurred therein.  With regards to direct service connection, even though service treatment records are absent complaints, findings or diagnoses of a low back injury or resulting disability during service, the Board notes that the Veteran did report recurrent back pain at separation.  See August 1983 Report of Medical History.  However, no discussion of this pain was provided, either by the Veteran or the examining physician.  In this regard, the Board notes that the Veteran reported a September 1980 hospitalization for a stab wound, but did not report any hospitalization related to his back injury.  Further, the August 1983 Report of Medical Examination determined the Veteran's spine and musculoskeletal system to be normal on clinical evaluation.  Thus, even assuming arguendo, that the Veteran suffered a low back injury as he has described, there is no medical evidence that shows the Veteran suffered from a chronic low back disability during service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  In this case, the Veteran has a current diagnosis of osteoarthritis and degenerative disc disease of the mid-to-lower spine.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.

The Board again notes that a diagnosis of a low back disability was first rendered in approximately March 1996, over ten years following the Veteran's separation from active service.  Although not dispositive of the issue, the Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of or was not diagnosed with the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The Veteran was provided a VA examination most recently in September 2014, at which he provided the examiner with his medical and occupational history.  Following a review of the claims folder and clinical evaluation of the Veteran, the examiner opined that it is less likely than not that the Veteran's current low back disability is etiologically related to his claimed injury during active service.  In this regard, the VA examiner considered the lay statements of record, but noted the normal clinical findings at service separation, as well as the absence of complaints or treatment for a back injury until after an intervening workplace injury in 1995.  While additional examinations and opinions were obtained during the course of the instant appeal, the Board has previously determined these to be inadequate for the purposes of determining service connection, and as such may not be considered in the adjudication of the Veteran's claim.  See generally Barr, 21 Vet. App. at 311.

The Veteran has not produced a competent medical opinion establishing an etiological link between his current low back disability and an event or occurrence in service.  The Board acknowledges that the Veteran himself has claimed that he suffers from a low back disability as a direct result of his active service.  While he is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

As a final note, the Board has considered whether service connection for osteoarthritis or any other form of arthritis may be warranted based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has offered inconsistent statements regarding the chronicity of his back pain.  For example, while he currently reports chronic back pain since service, the Board notes the Veteran himself repeatedly reported an onset of back pain following a workplace injury in April or May 1995.  See, e.g., private treatment records dated March, April and July 1996.  At that time, he made no mention of what would have been a ten year history of back pain, nor did he report any form of in-service injury.  As such, the Board finds there are no credible reports of chronic back pain since service; therefore the provisions of 38 C.F.R. § 3.303(b) do not apply and service connection based on continuity of symptomatology is not warranted.

In sum, there is no competent medical evidence included in the record to support the Veteran's assertion that his currently diagnosed low back disability is etiologically related to his active service.  The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is also probative evidence against the claim for direct service connection.  In addition, the facts of this case do not warrant presumptive service connection for the Veteran's osteoarthritis, because this condition did not manifest to a degree of 10 percent within one year of his discharge from active service.  Further, service connection is not warranted based on continuity of symptomatology, as the Board has found the Veteran's statements addressing a continuity of low back pain since service are not credible.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a low back disability, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014). 





ORDER

Service connection for a low back disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


